Citation Nr: 0000540	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for psychiatric 
disability. 

2. Entitlement to service connection for  gastrointestinal 
disability. 

3. Entitlement to service connection for bilateral hearing 
loss disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for bilateral knee 
disability.

6. Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to August 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that in April 1998 the veteran was provided a 
statement of the case on a number of issues, including 
service connection for right inguinal hernia. Service 
connection for right inguinal hernia had been granted in the 
January 1998 rating decision so the inclusion of this issue 
in the statement of the case was inappropriate.  Although the 
statement of the case included a discussion of the evaluation 
assigned the right inguinal hernia, the appropriateness of 
the noncompensable evaluation assigned the right inguinal 
hernia was not identified as an issue in the statement of the 
case nor does it appear from the notice of disagreement 
received from the veteran in March 1998 that he intended to 
disagree with the evaluation assigned for this disability.  
In his June 1998 substantive appeal, the veteran did not 
refer to the evaluation of his right inguinal hernia and in a 
January 1999 statement clarifying the benefits sought on 
appeal, the veteran noted that service connection had already 
been granted for the right inguinal hernia so he was not 
seeking appellate review with respect to this issue.  He did 
not indicate in this statement that he was seeking a 
compensable evaluation for the disability, nor was the 
evaluation of the right inguinal hernia addressed in 
subsequently received written argument from his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to the evaluation of this disability.

The Board further notes that in the January 1998 rating 
decision, the RO denied service connection for depression and 
adjustment disorder with mixed anxiety and depressed mood.  
The issues of service connection for depression and 
adjustment disorder with mixed anxiety and depressed mood 
were also addressed in the statement of the case, and the 
veteran perfected his appeal with respect to these issues.  
However, in a January 1999 statement, he indicated that he 
was pursuing the issue of service connection for depression 
and withdrawing from his appeal the issue of entitlement to 
service connection for adjustment disorder with mixed anxiety 
and depressed mood.  In the written argument of October 1999, 
the representative argued that depression is a manifestation 
of the veteran's diagnosed adjustment disorder and that the 
Board should grant service connection for the veteran's 
adjustment disorder.

The Board agrees that depression is a symptom rather than a 
diagnosis.  It is apparent to the Board that the veteran is 
contending that service connection is warranted for 
psychiatric disability because he developed chronic 
depression in service and that he did not intend to limit 
this aspect of his appeal to any specific diagnosis.  The 
Board has framed the psychiatric issue on appeal accordingly.  

Finally, the Board notes that in his January 1999 statement, 
the veteran clearly withdrew other issues from his appeal so 
those issues are not currently before the Board.  


FINDINGS OF FACT

1. The claim for entitlement to service connection for 
psychiatric disability is plausible. 

2. The claim for entitlement to service connection for 
gastrointestinal disability is not plausible. 

3. The claim for entitlement to service connection for 
bilateral hearing loss disability is not plausible. 

4. The claim for entitlement to service connection for 
tinnitus is not plausible.  

5. The claim for entitlement to service connection for 
bilateral knee disability is plausible. 

6. The claim for entitlement to service connection for 
bilateral ankle disability is not plausible. 


CONCLUSIONS OF LAW

1. The claim for service connection for psychiatric 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The claim for service connection for gastrointestinal 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The claim for service connection for bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4. The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5. The claim for service connection for bilateral knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6. The claim for service connection for bilateral ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may be granted for any 
disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Further, if arthritis is manifested to a degree 
of 10 percent within a year of separation from service, 
service incurrence may be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

As a preliminary matter, the Board must determine with 
respect to each of the veteran's claims whether the veteran 
has presented evidence of a well-grounded claim, that is, 
whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim, 
including providing a medical examination.  See Morton v. 
West, 12 Vet. App. 477 (1999); see also Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

Review of the veteran's service medical records reveals that 
at the time of his service entrance examination in May 1981, 
an examiner noted the veteran's history of a sore left knee 
following a pre-service motor vehicle accident.  The injury 
was noted to have resolved in one week and to have not 
reoccurred.  In addition, the examiner noted post-exertion 
leg cramps that were not considered disabling.  Beginning in 
1983, examiners noted that the veteran had been experiencing 
personal problems.  In August 1983 the veteran was treated 
for complaints of severe headaches with left maxillary pain 
following head trauma; an examiner diagnosed a mild contusion 
of the left zygomatic arch and a mild concussion.

Following further personal problems, the veteran was treated 
in June 1984 and an examiner diagnosed an adjustment disorder 
with mixed emotional features.  The veteran was seen for 
psychogenic vomiting in 1986 and again in July 1997 for a 
history of vomiting and nausea.  The veteran also underwent 
gastrointestinal consultation and testing in July 1997.  
These evaluations resulted in diagnoses of esophagitis, a 
gastroduodenal ulcer, and Mallory-Weiss syndrome.  Endoscopy 
studies performed after these diagnoses were made showed no 
ulcers, erosions, tears, or hiatal hernia.

In July 1997, the veteran underwent multiple psychiatric 
assessments.  Diagnoses entered in his service medical 
records included an adjustment disorder with mixed anxiety 
and depressed mood.  An examiner also opined in a July 1997 
report that it was doubtful that the veteran suffered an Axis 
I diagnosis that would render him unfit for Naval service.  
Family problems were again noted to be significant factors 
with respect to the veteran's depressed mood.  

In August 1997, a service psychologist concluded that the 
veteran had longstanding character and behavior disorders 
that rendered him unsuitable for further military service; an 
administrative discharge was recommended.

Over the course of his over 16 years of service, the veteran 
underwent routine audiometric testing.  No diagnosis or 
complaint related to tinnitus or hearing loss was noted.

According to his August 1997 separation examination report, 
the veteran reported complaints related to his feet and knees 
attributed to his duties on steel decks; however, the 
examiner wrote that his symptoms had improved since he 
stopped working on steel decks.  Despite these complaints, no 
abnormal findings or diagnoses related to his knees or ankles 
were noted during service.

The veteran's DD Form 214 shows that the narrative reason for 
the veteran's separation from service was a personality 
disorder.  The document also shows that during his Naval 
service his duties included 14 years of submarine service, 
including 7 years as a radiation control monitor. 

The veteran underwent a VA general medical examination in 
December 1997.  No diagnosis of tinnitus, hearing loss, a 
gastrointestinal disorder of an ankle disorder was made, 
degenerative joint disease of the knees was diagnosed.  X-ray 
studies of the knees were negative except for a bipartite 
right patella, which was described a normal anatomic variant.  

The veteran also underwent a VA psychiatric examination in 
December 1997 that resulted in an Axis I diagnosis of an 
adjustment disorder with depressed mood and an Axis II 
diagnosis of a mixed personality disorder with narcissistic 
and passive-aggressive traits.  In his report, the VA 
examiner opined that although the veteran suffered from some 
element of depression due to his life circumstances, he did 
not meet the criteria for a diagnosis of major depression.

Analysis

A.  Psychiatric disability

As noted, service medical records show that the veteran 
required psychiatric treatment in 1984 and 1997, and 
examiners diagnosed variants of an adjustment disorder 
stemming from family problems.  He filed a claim for service 
connection for psychiatric disability less than one month 
following his discharge from service and was again found to 
have an adjustment disorder on his initial VA psychiatric 
examination in December 1997, approximately four months 
following his discharge from service.  The RO has denied the 
veteran's claim on the basis that the adjustment disorder is 
a constitutional or developmental defect for which service 
connection is prohibited.  Although 38 C.F.R. § 3.303(c) 
(1999) prohibits service connection for personality disorders 
and congenital or developmental defects, adjustment disorders 
are diseases for which service connection may be granted.  
See  38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  Well 
groundedness of this claim has been established. 

B.  Gastrointestinal disability

The veteran contends that he was issued Tagamet during 
service for his gastrointestinal disorder and that service 
connection is warranted given this history.
Although diagnoses of esophagitis, a gastroduodenal ulcer, 
and Mallory-Weiss syndrome are contained in the service 
medical records, a service endoscopic examination performed 
after those diagnoses were rendered was negative for 
pathology and no gastrointestinal disorder was found to be 
present on service discharge examination or the December 1997 
VA examination.  Moreover, there is no other post-service 
medical evidence on file of gastrointestinal disability. In 
the absence of competent evidence of a current disability, 
there can be no valid claim.  Brammer, supra.  In light of 
these circumstances, the Board must conclude that the 
veteran's claim for service connection for gastrointestinal 
disability is not well grounded.

C.  Bilateral hearing loss and tinnitus

The veteran maintains that he  has hearing loss and tinnitus 
related to his an in-service head injury.  Service medical 
records do show that the veteran was treated in August 1983 
for severe headaches and pain after being hit in the head by 
a locker door; a mild contusion of the left zygomatic arch 
was diagnosed.  However, there is no medical evidence of 
record showing that the veteran has ever been diagnosed with 
tinnitus or hearing impairment, and evidence of hearing loss 
disability for VA purposes was not found on the service 
audiometric examinations.  The only evidence supportive of 
the veteran's claims consists of the lay assertions of the 
veteran himself.  Because lay persons are not competent to 
offer opinions concerning a medical diagnosis, see Espiritu, 
supra, and in the absence of competent evidence of a current 
disability, the Board must conclude that the appellant's 
claims are not well grounded.  Brammer, supra.

D.  Knee disability

The record reflects that the veteran registered knee 
complaints at the time of his service separation examination, 
filed a claim for service connection for knee disability less 
than one month following his discharge from service and was 
found to have arthritis of both knees with limitation of 
motion on the initial VA examination approximately four 
months following his discharge from service.  Therefore, the 
Board has found this claim to be well grounded. 



E.  Ankle disability

There is no service or post-service medical evidence of 
disability of either ankle.  Therefore, the Board must also 
conclude that this claim is not well grounded.  Brammer, 
supra.




ORDER

The Board having determined that the claims for service 
connection for psychiatric disability and bilateral knee 
disability are well grounded, the appeal is granted to this 
extent.

Entitlement to service connection for gastrointestinal 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for  bilateral ankle 
disability is denied.


REMAND

VA has a duty to assist the veteran in the development of the 
facts pertinent to his well-grounded claims for service 
connection for psychiatric disability and bilateral knee 
disability.  38 U.S.C.A. § 5107(a).  Although the veteran was 
provided VA examinations pertaining to these claims in 
December 1997, the Board has found the VA examination reports 
to be inadequate for adjudication purposes.  In this regard, 
the Board notes that the VA psychiatric examiner did not 
adequately assess whether the veteran's adjustment disorder 
is chronic.  In addition, although degenerative joint disease 
of both knees was diagnosed by the VA general medical 
examiner, the examiner then ordered X-ray studies which 
revealed no evidence of degenerative joint disease of either 
knee.  The record does not reflect that the general medical 
examiner considered the results of the X-ray studies.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his pending claims.  When the 
requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the current nature, extent and 
etiology of any currently present 
disorders of the veteran's knees.  
All indicated studies, including 
X-rays studies, should be performed.  
With respect to each currently 
present disorder of either knee, the 
examiner should provide an opinion, 
based upon the examination results 
and a review of the claims folder, 
as to whether it is at least as 
likely as not that the disorder 
originated in service or is 
otherwise etiologically related to 
service.  The rationale for all 
opinions expressed must also be 
provided.  The claims folder must be 
made available to the examining 
physician and the examination report 
should reflect that the claims 
folder was reviewed by the 
physician.

3.  The veteran should also be 
provided a VA examination by a 
psychiatrist to determine the 
nature, extent and etiology of any 
currently present psychiatric 
disability.  Any indicated studies 
should be performed.  With respect 
to each currently diagnosed 
psychiatric disorder (other than 
personality disorders), the examiner 
should indicate whether the disorder 
is chronic and should provide an 
opinion, based upon the examination 
results and a review of the claims 
folder, as to whether it is at least 
as likely as not that the disorder 
originated in service or is 
otherwise etiologically related to 
service. The rationale for all 
opinions expressed must also be 
provided.  The claims folder must be 
made available to examiner, and the 
examination report should reflect 
that the claims folder was reviewed 
by the examiner.

4.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examinations and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

